One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(FR) Mr President, I would like to draw the European Parliament's attention to the arrival of the President of Belarus, Mr Lukashenko, in Prague. Is President Lukashenko's arrival in accordance with the values that we stand for? Can the European Union have dealings with a president who holds all powers, without any time limit and without a mandate? What image will the European Union be giving by agreeing to accept the presence of a president who has had several of his political opponents eliminated and limits the rights of his citizens? What image will our Union be giving to the Obama administration, when a US citizen is languishing in a Belarusian jail and is likely to die unless something is done quickly? I think that this invitation should never have taken place.
(ES) Mr President, I would like to talk to you all about El Musel, the major port of my region, Asturias.
It is absolutely essential that the Commission frees up funding for the extra costs of this port. Commissioner Tajani has understood this, as did his predecessor, Mr Barrot; they have both recognised the great functional and environmental challenges of El Musel.
In the midst of the crisis, since works such as those at El Musel are vitally needed, it is time to move beyond drawn-out, excessively bureaucratic obstacles, and time to think big and press ahead with this funding, which is so important for Asturias, for the north of Spain and for European economic recovery, too. Let me say once again, for European economic recovery, in which Spain is so honoured to take part.
(BG) The outcome of the last European Council meeting serves as an example of how to put into practice one of the European Union's basic principles: solidarity.
The EUR 5.6 billion in aid will enable the peoples of the Old Continent to overcome the consequences of the global financial and economic crisis. The EUR 105 million approved for Bulgaria, earmarked for safeguarding energy security, establishing broadband Internet, and for agriculture, reflect the support for and growing confidence in the government's programme for tackling the crisis.
It is vitally important for my country that the European Commission approves and the European Parliament supports the extension being sought for compensation until 2013 for the early closure of the Kozloduy nuclear power plant's third and fourth blocks. Bulgaria suffered the most in terms of losses resulting from the recent gas war between Russia and Ukraine. It is therefore important to observe the principle of treating all EU Member States equally.
I am counting on the thumbs up from the President of the Commission, Mr Barroso, and I urge my fellow Members in the European Parliament to allow justice and solidarity in Europe to prevail.
Mr President, I wish to raise the issue of the sniping and remarks that are being made in some quarters about the Irish banking and financial system.
The Irish system works within a legal and regulatory policy directive framework dictated by the EU. The system in Ireland is as strong, or as weak, as that EU framework. As we all know, the regulatory system has failed globally. Ireland is no worse, or better, than any other place.
I object to hostile comments about Ireland emanating from London, New York and the German media. All these places have experienced regulatory and banking challenges and problems equal to and, in many cases, far worse than those we have faced in Ireland. The constant sniping from some of our EU neighbours has been based on prejudice rather than objective fact and does little for EU solidarity at a time when Europe is going through enormous financial and economic challenges.
(HU) The internationally-renowned Roşia Montană Gold Corporation, a Canadian-Romanian joint venture, is planning to develop Europe's largest open-pit gold mine in the Transylvanian town of Verespatak (Roşia Montană). The European Parliament, in its resolution of December 2004, expressed its deep concern regarding the threat of natural catastrophe posed by the project. The 2005 general assembly of ICOMOS, in turn, resolved to protect the historic heritage of the ancient settlement.
The venture, accompanied by a series of scandals, is meant to use the same cyanide technology-based processing method as the one that contaminated the entire length of the Tisza River in 2000. The built heritage of Verespatak (Roşia Montană) has also been destroyed and its population impoverished. It appears that the Romanian Government is preparing to lift its temporary ban on the investment.
I ask the European Parliament to intervene in order to save Verespatak and protect its natural environment. The European Commission, for its part, should contribute to the rehabilitation of the destroyed town and its environment.
(EL) Mr President, the next few days will mark:
10 years since the dirty war unleashed by ΝΑΤΟ and the governments of the European Union, both centre left and centre right, against the people of Yugoslavia;
6 years since the criminal war and occupation of Iraq by the USA and its willing allies, a war which has cost the lives of approximately 1.5 million Iraqis;
60 years since the establishment of ΝΑΤΟ, the imperialist war machine and threat to peace throughout the world which is preparing to mark its 60th anniversary with a celebratory summit in Strasbourg.
In Washington ten years ago, on 23 and 24 April 1999, the leaders of the ΝΑΤΟ member states signed a 50th anniversary declaration approving its new doctrine. Thus the new NATO strategy was adopted, which also officially overthrows the basic rules of international law. A series of other criminal interventions by NATO followed in Afghanistan, Iraq, Iran and the Middle East.
In the run-up to the NATO summit, the French authorities have turned the centre of Strasbourg into an off-limits zone and activated the facility provided for in the Schengen Convention in order to prevent peace demonstrators from entering France. They have mobilised considerable army and police forces to deal with demonstrators. These measures, which blatantly violate basic democratic rights, illustrate how much the imperialists and ΝΑΤΟ fear the people.
The people need to respond to the celebrations and 'fiestas' marking the 60th anniversary of criminal imperialist action by ΝΑΤΟ by reinforcing the anti-imperialist peace movement, strengthening the grassroots demand that ΝΑΤΟ be disbanded...
(The President cut off the speaker)
Mr President, intergroups have a long and distinguished history in this Parliament. In intergroups, MEPs can unite across the political divide to deal with particular issues.
For example, the oldest intergroup - the one on disabilities - vets legislation that goes through this Parliament to be sure that it is disability-friendly and educates other parliamentarians about disability issues.
Despite the valuable work of intergroups they have been marginalised over the last year and, effectively, they are being shut down by in-house parliamentary rules that refuse intergroups meeting rooms and slots in the schedule of the Strasbourg sitting.
I think we need to sort this out quite urgently - before the next term - because, otherwise, intergroups will be a thing of the past; Parliament will be much poorer for their extinction and the people of Europe will not be as well served.
(Applause)
(BG) Ladies and gentlemen, in recent years in Bulgaria a despicable practice has been observed known as 'vote buying'.
This is being carried out by every single political group, apart from the patriotic Attack party. Even parties describing themselves as an alternative to the ruling parties are paying voters, as indicated a few days ago by the information from the village of Brest near Pleven.
The forthcoming elections in our country look as if they are going to be the most rigged and underhand elections in Bulgaria's recent history. The ethnic Turkish and anti-constitutional party MRF has earmarked the huge sum of EUR 60 million to help it get the maximum possible number of members of parliament representing Turkey's interests into both the European Parliament and the Republic of Bulgaria's National Assembly.
There is an absolutely real danger that the next European Parliament will have representatives who have won their seats as a result of vote buying. Our message in Attack is: 'No Turkey in the EU', and we call on President Pöttering to urge the Bulgarian authorities to see to it that this move is foiled in the forthcoming elections through the adoption of election laws.
(HU) The story is obvious: a few hundred metres from the Hungarian border, in an Austrian village by the name of Heiligenkreuz, an Austrian company is calling for the construction of a high-capacity waste incinerator. On the Hungarian side, the city of Szentgotthárd considers the planned establishment unacceptable for reasons of environmental protection, among others.
Over the past two years, there have been frequent protests on the Hungarian side, but the Austrians refuse to acknowledge this. The result is that a growing anti-Austrian feeling is even beginning to affect the traditionally cordial relations between the two countries.
We ask the Austrian party to examine the plan, bearing in mind Hungary's considerations, and to put a stop to its development.
Mr President, in January the Commission attacked the Hungarian moratorium on genetically modified maize MON810. The moratorium is clearly supported by the whole Hungarian scientific community, all political parties and Hungarian society. At the European Council in March, Hungary and Austria obtained a huge majority to maintain this moratorium, despite the Commission decision. Twenty-three of the twenty-seven Member States supported Hungary against the Commission.
This shows that it is high time for us to rethink the method of authorisation of GMOs in the European Union. I think - and, from the Council vote, it is clear - that most Member States think the same way: that the Member States should have the competence to authorise a GMO or not. I hope that the next newly elected Parliament will create a new regulation on the authorisation of GMOs, based on the spirit of subsidiarity and transparency. The Commission should cooperate with Parliament and the Member States, not dictate to them.
(FR) Mr President, one of our fellow Members has just spoken about the issue of intergroups.
There are more than 20 intergroups within this Parliament and their work has been obvious throughout the course of this term of office, which is about to end. Countless dozens of texts have benefited from the work of our intergroups; there are tens of thousands of people, Mr President, and hundreds of institutions who have been received in Parliament thanks to the work of the intergroups. If we continue to oppress the intergroups by refusing to give them meeting rooms, there will be more demonstrations.
Mr President, you have a great deal of experience, a very great deal of experience of our Parliament. Do not allow more or less secret sub-groups to meet during the next parliamentary term. We are not afraid of transparency at intergroup level, which is why we are urging you to make an assessment, quite openly, of the intergroups during this term of office. In this way we will have proof of their usefulness.
Mr President, I beg you, do not remain deaf to the demands of the intergroups and to all the letters that have been addressed to you over recent years.
(PL) Mr President, there is no denying the demographic crisis taking place in Europe. The resulting shortage of labour poses a threat to the economic development of the EU Member States. The crisis is also undermining the efficiency of the pension systems, and is creating serious problems for European healthcare and social care systems.
In the meantime, the European Commission has failed to understand our efforts to alter negative demographic trends by promoting family development. In particular, there have been objections to the need to lower the VAT on products intended for very young children, such as nappies. The idea of punishing individual countries for adopting these kinds of solutions shows a lack of awareness of the dangers we are facing or, alternatively, it can be viewed as a sign of bad faith. In any case, it is unacceptable.
(PT) It is scandalous that the only wholly Portuguese-owned tyre factory has been at a standstill for several months, putting at risk nearly 300 direct jobs in the socially deprived area of Vale do Ave. This area has one of the highest levels of unemployment in the European Union following a series of business closures and job cuts in the textile sector.
The Camac workers in Santo Tirso and the trade union representing them have publicly exposed this serious situation, indicating that the company owes nothing to the banks or to the State, and is in fact in credit to the tune of tens of thousands of euros as a result of VAT withholding. The main creditors are the workers themselves whose salaries have not been paid because the company has failed to cope with the consequences of the falling value of the British pound, which is where almost all its production is exported, and the soaring cost of the raw materials used in the manufacturing process.
Following the company's insolvency application, they are waiting until 30 March for a solution. The Portuguese Government and the European Commission urgently need to respond to the warning and to the discontent voiced by the workers in order to prevent more unemployment and misery in an area where there are no alternative jobs.
Mr President, the revision and reform of parliamentary procedures is now heading up the agenda, and I am sure that this is a subject very much dear to your own personal heart.
Can I please underpin the comments already made by a few colleagues about the importance of intergroups? I am Co-President of the Intergroup on Ageing, and, as you may be aware, over 50% of voters this year - for the very first time - will be over 50 as opposed to under 50. So, ageing issues are not just something that are of interest to people in here but are of interest to people, right outside, amongst our constituents.
I would plead with you, Mr President, to use the qualities of clarity and fairness which are the hallmarks of your presidency to make sure that the work of intergroups can be facilitated and not hindered from here on. Have we got your promise, please?
It is always nice to see the British Conservatives fully on board the European boat, and totally at our side. Thank you so much, and I promise to be on my best behaviour.
- Mr President, I am rising on the issue of breaches of environmental law in Ireland, specifically relating to water quality. The new EU survey of water quality in Ireland indicates that almost two thirds of people say water quality is a serious problem, while half consider that the quality has deteriorated since 2004.
Eighty per cent of people consider that there has been no improvement in the quality of our rivers, lakes and coastal waters over the past five years. For seven years now the Commission has been investigating whether or not the Irish Government is complying with a 2002 European Court of Justice decision that Ireland was in breach of water-quality legislation.
We have to find ways to ensure that the laws that we pass in the interests of the citizens of Europe are in fact applied by the Member States. The Commission, who is the policeman and the policewoman of this Union, must act in a timely way to ensure this compliance.
(HU) In the new Member States, in times of stress the old reflexes of those in power, unacceptable under the rule of law, still operate. When it was our Hungarian national holiday, political rights were infringed to an unacceptable degree in Budapest. The area around the celebrations was completely closed off, as they were during the dictatorship. A few days ago, demands for a more responsible government and calls for the prime minister to step down were met by police action that included detentions and inhumane, humiliating treatment.
Since the weekend, we have seen that the authorities disregard democracy as well, since they are trying to prevent early elections from being held by shifting around top leadership positions. This is not the kind of democratic state governed by the rule of law of which we, the young generation of the end of the Communist regime, have been dreaming; rather, we feel that this is how soft dictatorships begin.
Similarly, the actions of the Romanian authorities put us in mind of the reflexes of the past when, against the recommendation of the Romanian authorities, the President of the Hungarian Republic travelled to take part in the celebrations of 15 March with the 1.5 million-strong Hungarian community in Romania but was able to do so only as a private person, by car. The reason for this was that the landing permit for the president's airplane was revoked by Romania, on the contrived grounds that the visit would damage the partnership between the two countries. This is happening in 2009 in two neighbouring EU Member States.
- (HU) Last week's EU Summit confirmed the basic principles which the European Parliament has also enunciated, namely that the European Union does not tolerate protectionism and does not allow the dismantling of the achievements of the common market. I congratulate the President, since he was present at the European Council meeting.
Very important decisions were taken, including decisions on the matter which Prime Minister Ferenc Gyurcsány of Hungary recommended a year ago and which the Rasmussen report of the European Parliament supported, namely that a financial market and bank supervisory system be set up. A decision in principle was taken on this at the summit, which represents a very important step forward.
It is an important step forward for the entire European Union, but especially for Central and Eastern Europe and the Baltic states, that banks cannot abandon their subsidiaries situated in that region but must forward the support they receive.
The fact that support to the balance of payments of Member States outside the euro area has been doubled from EUR 25 billion to EUR 50 billion is a very important expression of EU solidarity. This is in the common interest of all of us, and thankfully it is in the interest of the entire European Union.
(SL) At our last sitting we adopted an important maritime legislation package which has improved procedures to be followed in the event of maritime accidents.
As we know, the sea brings us many benefits, but it involves risks, as well. When a major accident happens, those who live along the coast pay the consequences. Therefore, the best course of action is prevention, in particular the kind of prevention that regulates the volume and nature of sea traffic according to the sensitivity of the area being transited.
For this reason, I would like to put the following question to the Commission and, in particular, Commissioner Tajani, who is in charge of transport and whom I shall address in his own mother tongue, Italian.
(IT) Mr President, ladies and gentlemen, (...) how the aims of this new law on safety at sea fit with the plans for two methane-producing regasifiers in the Gulf of Trieste, an area of heavy shipping and high urban concentration where the sea is shallow, not more than 20 metres deep, and the seabed must not be touched as it is steeped in mercury. The terminals would, if built, attract one methane tanker per week per installation. We know the risks that these ships bring in areas such as this.
(PL) Mr President, today I would specifically like to focus on the way in which the Israeli army is attempting to wipe out the Palestinian nation before our very eyes. We should not remain indifferent to this issue.
I listen to Israeli media reports with embarrassment, I listen to soldiers recounting that they were told to shoot at civilians, including old women. The newspaper Haarec has published the written command given by one of the military commanders to his subordinates. He ordered his men to shoot at people helping wounded Palestinians. Ultimately, the soldiers have also learnt to show utter disregard for Palestinian lives. Proof of this can be found in the form of macabre T-shirts worn by Israeli soldiers, which show a pregnant Arab woman and bear the slogan 'one shot, two kills'.
We must break the silence which exists in this Chamber regarding this matter. No nation is better or worse than any other. Today, the Palestinian people need our help and support. We should rise to the challenge and address this problem.
- (SK) Two weeks ago, Mr President, you brought us some very sad and horrific news. In Germany a young man killed 15 people and then killed himself. He committed murder and plunged many people, including his own family, into grief and despair. His family too have lost a child and their world too has been turned upside down.
Allow me to quote the words spoken by the German President at the funeral for the victims: 'We are all confronted with a very serious question. Are we doing enough to protect ourselves and our children? Are we doing enough to protect those who are at risk? Are we doing enough for peace in our own lands? We must ask ourselves what we can do better in the future and what lessons we can draw from this event. Let us also help both parents and their children to stay away from danger.'
I would therefore like to call on the European Parliament and the European Commission once again to support the Europe-wide campaign 'Do you know where your children are?' As I have already said in this house, let us do everything we can to ensure that nothing like this ever happens again.
(RO) The European Union is, first and foremost, a social Europe. We need economic development, but we equally need jobs, decent salaries and pensions, access to health and education services, and they must be of good quality to boot.
During an economic crisis many companies get into difficulties and employees lose their jobs.
In Romania at the Arcelor Mittal sites in Galaţi and Hunedoara, several thousand employees will be made technically unemployed in rotation, receiving just 75% of their salary or will just be made redundant. Similar situations are also going on in other countries and in other companies from different industrial sectors.
I call on the Commission to consider preparing a Council decision with the aim of reviewing the criteria for access to the European Social Fund and the European Globalisation Adjustment Fund. This must be done at industry and company level, not only regionally and locally, so that the funds are mobilised quickly to help the workers in crisis.
I believe that Europe can and must do more for employees who are facing difficulties.
(HU) I would like to draw attention to the methods used by the Slovak Government to repress the linguistic rights of minorities, in violation of the latter's rights. Last week, the government accepted a legislative amendment concerning the national language which, according to the government, does not affect the minorities' language use; however, the bill itself suggests otherwise.
I would like to mention two examples. Paragraph 8(4) of the bill refers to health care and social institutions and states that there are two instances in which individuals belonging to a minority group may use their mother tongue in these institutions: if they do not know the national language, or if the institution is located in a settlement where the percentage of minorities exceeds 20%. So the doctor will first ask the patient what language he or she speaks, and only after that can he ask what is wrong with him or her, otherwise a breach of the law will, according to the bill, be punishable by a fine of between EUR 100 and 5000.
The situation is no better when it comes to information provision, for radio programmes - with the exception of public service radio - will have to be broadcast first in the minority language, and then once again in full in translation.
Mr President, I have only one question: can minorities count on support from Europe?
(SL) There has been a monument to the first anti-fascists in Europe in Bazovica, near Trieste, a short distance from the Italian border with Slovenia, since as far back as September 1945. Four Slovenian patriots, Bidovec, Marušič, Miloš and Valenčič, were sentenced to death by a special fascist tribunal in 1930, during the First Trieste Trial.
The monument has been damaged and daubed with paint sixteen times to date, most recently just over a week ago. This act of vandalism is one of a series of political, economic, cultural and educational efforts to exert pressure on the Slovenian ethnic community in Italy and on the Republic of Slovenia.
A whole host of acts, involving paint being daubed on Slovenian monuments, on the walls of Slovenian schools and on regional signs bearing names in Slovenian, have deeply hurt the feelings of Italian citizens of Slovenian descent and the Slovenian people of the Republic of Slovenia.
However, no one has yet been called to account for these criminal offences. I find it hard to believe that the Italian police have been so incompetent that they have failed to find the perpetrators, or that there is a lack of political will to find them. When, for the sixteenth time in a row, it seems impossible to track down the perpetrators, that really is too much.
(BG) Ladies and gentlemen, during the last part-session, in connection with the discussions on Turkey, there was talk of Turkey's failure to acknowledge the Armenian genocide. However, you are unaware of another unacknowledged genocide committed by the Turks over five hundred years: the Bulgarian genocide.
I will familiarise you with a small part of this, which took place over four days in April 1876, through the words written at the time by an American journalist by the name of MacGahan:
'It is all the same to me whether this information is impartial or not, once the terrible figure has been acknowledged of 15 000 people killed in four days. No rounding up of this figure can add further to its horror, which is of colossal magnitude when you take in fully all the pernicious, despicable details of this brutal slaughter. The French consul himself heard how the bashibazouks told their attentive audience with delight that, as they cut the heads off children, they watched with curiosity as their small bodies fell and rolled around like slaughtered chickens.'
These few lines describe just four days out of five centuries of outright genocide inflicted by Ottoman Turkey against the enslaved Bulgarians. We MEPs from Attack want acknowledgement and an apology before any kind of discussion at all is initiated about Turkey's membership of the European Union.
(EL) Mr President, in addition to being an agricultural policy and an economic policy, the common agricultural policy, as revised in the years 2003 to 2008, is now very much a social policy and, in my opinion, rightly so. For example, food aid programmes are being strengthened, initiatives are being taken on fruit and vegetables in schools, again in my opinion rightly so, and programmes are being implemented to introduce broadband and invigorate the countryside.
However, a robust common agricultural policy is needed in order to meet today's needs, because with the common agricultural policy farmers receive support and remain in the countryside. So let us unite in demanding that common agricultural policy resources stop being channelled to other policies. Resources for agricultural policy need to be increased:
if we want safe food, because only safe foods can and should be European foods;
if we want food adequacy, because only thus will we be able to deal with crises;
if we want a protected environment, in which case food will have to be grown in keeping with European practices;
if we want farmers to stay in the countryside, we need to help them;
if we want healthy consumers, we need to provide them with European foods.
To close, I should like to call on the European Union to increase its budget, because this will give our Europe a future. Also, if we want a robust farming sector, we need to increase the funds for the common agricultural policy.
Mr President, it is more than a month since you visited Gaza, but the latest figures from the Israeli Government show that nothing has changed: still no materials for reconstruction are being allowed through the checkpoints; no material for schools, no material for industry. The bombing has stopped, but the blockade continues.
Perhaps this would be a good time for this Parliament to try and influence opinion by hosting an exhibition of the T-shirts to which reference has been made by another Member - clothing produced to the design of soldiers, such as the sniper from the Givati Brigade, whose design incorporates a pregnant Palestinian woman and the slogan: 'One shot, two kills'. There are other reports in Israeli newspapers of other designs that are more racist, more extreme, more vile. Such an exhibition might encourage Members to question whether or not we should be continuing with the EU-Israel Association Agreement in the present circumstances.
Mr Davis, at its meeting last Wednesday, the Euro-Mediterranean Parliamentary Assembly, which I myself chaired, adopted a resolution on the tragic situation in the Middle East. I would like to remind you of this fact. It is worth taking note of this resolution. Thank you for your comments.
(HU) This is not the first time I have been obliged to speak up in connection with the proposed enormous coal-fired power plant, with a 4-million-tonne annual carbon dioxide emission, being planned for the town of Tőketerebes (Trebišov) in Slovakia. This power plant has met with equally widespread protest on both the Slovak and the Hungarian side of the border, and in spite of this, the parties concerned have restarted the licensing process for the power plant.
On the other side of the border, the Hungarian Government issued a 'Crisis management and growth strategy', according to which, on the grounds of crisis management, Hungary is now seeking to expand by a new 440 megawatt lignite-based block the largest emitter of carbon dioxide, the Mátra power plant, which emits more than 6 million tonnes of pollution per year. I need hardly say that neither power plant will be using CCS.
At the end of last year, the European Union adopted the climate package, and last weekend at the EU Summit it approved the financing for a climate compensation scheme for developing countries. Furthermore, we are preparing full steam ahead for the Copenhagen climate conference in December. Meanwhile, the leaders of two Member States, Slovakia and Hungary - although admittedly the latter just resigned - are going ahead as if nothing had happened, financing climate change out of taxpayers' money disregarding the latter's protests. I hope the European Union will give neither political nor material support to this.
(IT) Mr President, ladies and gentlemen, while in East Jerusalem thousands of Palestinian homes continue to be demolished, even the Palestinian culture is a target of Israeli policy. Sadly, certain Israeli soldiers have made T-shirts with an image of a pregnant Palestinian woman with a bulls eye and the slogan: '1 shot, 2 kills'.
The Arab culture is under attack. The Palestinian Authority has chosen, together with the Arab nations, to make East Jerusalem - not Jerusalem as a whole - capital of Arab culture for 2009. Israel has arrested 20 activists - including international activists - who were simply putting on an event to celebrate Palestinian culture. It is an attempt to destroy any Palestinian presence whatsoever in East Jerusalem.
I therefore ask myself if the international community can do something to ensure that this event can be a success and that Jerusalem really is a shared capital. Let us move to make this event happen.
(SL) At the weekend, Slovenia and, in particular, the region of Lower Carniola, was alarmed by Renault's decision to transfer its Clio production from Novo Mesto to France.
I would like to believe the official explanation, that the decision was warranted by increased demand for Clio and Twingo, not by protectionism occasioned by difficulties in the car industry.
Ladies and gentlemen, to whom does the Revoz car production plant in Novo Mesto belong? Is it Slovenian? Or French? The answer is clear: a Slovenian production plant which manufactures French cars is most definitely a European production plant.
I firmly believe that we have to protect the car industry with a European solution, rather than national ones. Otherwise, we will be distancing ourselves from compliance with the four basic freedoms which form the core of the European Single Market.
(DE) Mr President, at the beginning of March, political prisoners Mikhail Khodorkowski and Platon Lebedev were transferred from Chita, in Siberia, to Moscow, in order to once again face untenable accusations. The first public hearing is due to take place on 31 March. The fifth round of human rights consultations between the EU and Russia was due to take place on the same day. The Russians have now deferred these important talks indefinitely.
Russia is thus making it very clear just how little it values human rights. Rather than administering justice, the judicial system continues to serve the purpose of eliminating opponents of the regime, and the wool is being pulled over the eyes of the EU.
(DE) Mr President, I would like to address a critical remark to the Commission with regard to the decision to ban the classic light bulb, which was submitted in writing last week. I fully support the energy efficiency requirements and the climate objectives, which we have established, together with the Council and the Commission. It was only the approach that was wrong in this case. It is clear that citizens do not feel included, when decisions are taken behind closed doors, using comitology procedures. Thus, the Commission definitely deserves criticism for failing to involve the European Parliament in the decision-making process and for not following the normal procedure.
Secondly, there was a clear lack of communication. The people are very concerned, as no comprehensive impact assessment was carried out in relation to these measures, especially as we know that these bulbs contain mercury and therefore pose a threat to human health, especially for children.
Thirdly, it would also have been wise to think about the future and promoting new technologies. Therefore, I would ask the Commission to submit a new proposal.
Mr President, Estonians, Latvians and Lithuanians would extend their warm gratitude to you for your expression of solidarity on the occasion of 60 years since the 1949 deportations from the Baltic States, which have been universally assessed as crimes against humanity, committed in peace time four years after the end of the war. Two thirds of the deportees were women and children who were sent to Siberia for approximately 10 years. Proportionally, the number of deported persons would amount to half a million had these deportations taken place in three Scandinavian states - Sweden, Denmark and Norway.
However, today it is clear that economic and political enlargement of Europe is not enough to have Europe truly integrated as a 'community of values'. We need a new wave of enlargement: that of Europe's conscience. We acutely need an all-European awareness and will to recognise these crimes and prejudice as an integral part of our common history.
(RO) Many of us have spoken today about the need for solidarity and I too want to continue this theme.
The European Union's energy independence and Member States' solidarity in this matter are more necessary than ever. Our action must be united and consistent in view not only of the risks but also of the need to diversify our resources.
I congratulate the European Council for the agreement it has reached on the Economic Recovery Plan, for the emphasis that has been placed on the energy sector and on financing the Nabucco project.
I urge the European Commission to find quickly and efficiently the methods to guarantee that these finances are effective and produce the required results in both the energy sector and, particularly, in the economic sector, severely affected and threatened by protectionism.
Resorting to protectionism is the worst thing that can happen to emerging and developed economies alike.
(EL) Mr President, a year has passed since the decision of the group for the revision of the European Parliament's rules of procedure made it hard for intergroups to operate by deciding that they should only operate on Thursday afternoons. To all intents and purposes this did away with these intergroups, which were a platform on which to present ideas, generally on issues which do not, for the most part, concern European policies, such as the issue of the family.
I chair the intergroup on the family and child protection and I must convey to you the deep regret of family associations in civil society and of simple European citizens about the fact that they can no longer express themselves through this intergroup.
The group for the revision of the rules has not told us if it has evaluated intergroups and has not provided us with a solution for the future. How can they be replaced?
Mr President, I would like to speak about a very important issue related to the European Prize for Literature. The prize is financed by the Cultural Programme of the European Union, and it aims to put the spotlight on creativity in the field of contemporary fiction. I think it is a very good initiative, but I have my concerns about its implementation.
I have been contacted by cultural organisations from my country that are unhappy because Romania is not included this year in the programme. Indeed, out of 34 eligible countries, only 12 are included each year in this programme. The legitimate question is how the remaining countries, including Romania, could take an active part if they are not included at all in the programme. So I would like to bring this problem to your attention, and I hope we will find, together with the European Commission, a convenient way to settle this problem.
(RO) Mr President, ladies and gentlemen, this will be a difficult year for Europe. We are facing challenges which are unprecedented in European history.
We must fight against the financial and economic crisis, against the energy crisis, climate change and against terrorism which is threatening everything we have built to date. This is exactly why it is more important now than ever for us to stand united.
We must take a stance against anti-European discourse, against ultra-nationalist elements which are destructive and dangerous. In the current climate, citizens dissatisfied with the worsening crisis, not to mention other problems, can be easily manipulated by ultra-nationalists who are using this unfavourable general climate to attack a united Europe. Let me remind you that the effects of the crisis which we are feeling at the moment would have been catastrophic without the European Union and the euro zone.
I call on those European politicians who are involved in electoral campaigns to adopt a firm stance against the anti-European discourse. I call on them not to use ultra-nationalist and chauvinistic elements or 'head speeches' just to win a few extra votes. Thank you.
(HU) According to the official discourse generated by the global economic crisis, confidence in the international financial system needs urgently to be rebuilt. Nowadays confidence is the keyword, one that is reflected in the documents of the European Union as well.
I would like to suggest another key word, solidarity, for solidarity or cooperation is an oft-repeated fundamental value on which the European Union is based. However, I would like to ask whether we, those outside the euro zone, can speak of a practice of solidarity when we are advised to raise taxes and contributions rather than rely on EU crisis funds and its mechanisms, whereas it is precisely based on the principle of solidarity that the EU operates this fund.
Will the citizens of the Central and Eastern European Member States have to give up hope of catching up to the EU standard of living within a reasonable deadline? I think not. I am certain that the European standpoint, which the EU is proclaiming in advance of the approaching G20 summit, will be a standpoint that will be acceptable to us all.
(HU) Hungarian communities in five EU Member States recently commemorated the Hungarian Revolution and War of Independence of 1948-49. Hungarians then fought shoulder to shoulder with Poles, Serbs, Croatians, Swabians, Germans, Austrians, Armenians and Romanians for their freedom and for world freedom against the two largest armies of Europe at the time.
We commemorate the event every March, and the presidents of two other countries did so as well. The Romanian authorities dishonourably sought in a manner unbefitting an EU country to prevent László Sólyom, the President of the Hungarian Republic, from travelling to Romania. What would have happened if they had tried to do the same thing with the President of the United States of America, Barack Obama, who also recognised and paid tribute to the 1848 Hungarian War of Independence, had he wished to come to Romania?
It would be good if at last we could all realise that we are living in Europe, where we can respect each other's past and history and can also respect each other's national holidays.
(RO) I am an advocate of Serbia's integration into and accession to the European Union. In this context, I urge the European Commission to adopt specific effective measures to guarantee the rights of the people belonging to the Romanian minority living in Timoc Valley.
The European Framework Convention for the Protection of National Minorities and the European Charter for Regional or Minority Languages must be applied effectively in Timoc Valley in the counties of Craina, Morava, Pojarevaţ and Timoc in eastern Serbia. We are in 2009 and I believe that the time has come for the traditional Romanian ethnic community in Timoc Valley to enjoy the right to proportional representation, as well as to churches and schools in their Romanian mother tongue. Thank you.
The item is closed.